Citation Nr: 9908673	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  97-15 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel

INTRODUCTION

The veteran has approximately four years and seven months of 
active duty, to include the period from August 1972 to August 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which determined that new and material 
evidence had not been presented to reopen a claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).


FINDINGS OF FACT

1.  In an unappealed rating decision, dated in October 1995, 
the RO denied the veteran's claim of entitlement to service 
connection for PTSD.

2.  The evidence received since the RO's October 1995 
decision bears directly and substantially upon the specific 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

3.  The veteran has been assessed with PTSD by two VA 
physicians.

4.  The veteran participated in combat during his service in 
the Republic of Vietnam.


CONCLUSIONS OF LAW

1.  The RO's October 1995 decision, which denied a claim of 
entitlement to service connection for PTSD, is final.  
38 U.S.C.A. § 7105(b) (West 1991).

2.  New and material evidence has been received since the 
RO's October 1995 decision denying the veteran's claim for 
PTSD, and the claim is reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1998).

3.  The claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C.A. § 5107 (West 1991).

4.  The veteran's combat stressors are verified.  38 U.S.C.A. 
§ 1154(b) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

As an initial matter, the Board notes that in an unappealed 
decision, dated in October 1995, the RO denied a claim of 
entitlement to service connection for PTSD.  A review of that 
determination reveals that the RO essentially found that the 
veteran had not submitted a competent diagnosis of PTSD, and 
that his claimed stressors had not been verified.  There was 
no appeal, and the RO's October 1995 decision became final.  
38 U.S.C.A. § 7105(b),(c).  However, applicable law provides 
that a claim which is the subject of a prior final decision 
may nevertheless be reopened upon presentation of new and 
material evidence.  38 U.S.C.A. § 5108.  

In January 1997, the veteran filed to reopen his claim for 
PTSD.  VA outpatient treatment reports, and a letter and 
accompanying documentation from the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) (formerly ESG), were subsequently associated with 
the claims file.  In February 1997, the RO determined that 
new and material evidence had not been presented to reopen 
the veteran's claim for PTSD.  

When a claimant seeks to reopen a claim based upon additional 
evidence, VA must perform a three-step analysis.  Elkins v. 
West, No. 97-1534 (U.S. Vet. App. Feb. 17, 1999) (en banc).  
First, VA must determine whether the evidence is new and 
material under 38 C.F.R. § 3.156(a).  Under 38 C.F.R. 
§ 3.156(a), new and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Further, when 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the second step 
of the Elkins analysis requires VA to reopen the claim and 
determine whether the claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Finally, the third step of the Elkins 
analysis requires VA to evaluate the claim on the merits 
after ensuring the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.

The U.S. Court of Appeals for Veterans Claims (Court) has 
indicated that in order to reopen a claim, there must be new 
and material evidence presented or secured since the last 
determination denying the benefit sought.  Elkins v. West, 
No. 97-1534, slip op. at 3-4 (U. S. Vet. App. Feb. 17, 1999).  
Accordingly, the Board must consider whether new and material 
evidence has been received since the RO's October 1995 
decision.

Evidence of record at the time of the RO's October 1995 
decision included available service records, service medical 
records, VA outpatient reports, dated in 1987 and 1994, and 
written statements from the veteran.  

The veteran's discharge (DD Form 214) does not show that he 
received any commendations or awards for participation in 
combat with the enemy, such as the Combat Infantryman Badge, 
Purple Heart, or similar citation.  See 38 C.F.R. § 3.304(f) 
(1998).  The veteran's awards include the Vietnam Service 
Medal and the Vietnam Campaign Medal.  The veteran's DA Form 
20 shows that he served in the Republic of Vietnam from 
December 1968 to January 1970, and that his military 
occupational specialties while in Vietnam were 
(approximately) split in time between cannoneer and radio 
telephone operator.

In his written statements, the veteran argued that he was 
part of an artillery unit that operated in support of the 
173d Airborne Brigade, and that his unit moved its location a 
great deal, sometimes as often as every three days.  As for 
particular stressors, they included watching a soldier get 
killed by friendly fire, seeing several children killed when 
explosives they were carrying detonated just outside of his 
camp's wire, finding a camp barber dead in the wire the 
morning after an attack, and being shot at while playing 
cards on top of a bunker.  He further asserted that he 
generally was exposed to shelling, and that on one occasion 
he was hit by shrapnel in the arm, although he did not 
receive a Purple Heart.

Evidence received since the RO's October 1995 decision 
includes VA outpatient reports, dated between 1995 and 1997, 
and a letter from USASCRUR, with accompanying documentation.  
Other evidence includes written statements from the veteran 
and the transcript from his hearing.

In the February 1997 rating decision (from which the present 
appeal arises), the RO determined that no new and material 
evidence had been received to reopen the veteran's claim for 
PTSD.  After reviewing the record from a longitudinal 
perspective, the Board disagrees, and finds that new and 
material evidence has been received to reopen the veteran's 
claim for PTSD. 

The submitted evidence shows that the veteran argues that he 
has PTSD as a result of his service in Vietnam, during his 
first period of active duty.  At his hearing, held in October 
1997, he essentially repeated his accounts of stressors as 
set forth prior to the RO's October 1995 denial of his claim.  

The veteran's accounts of his stressors were essentially of 
record at the time of the RO's October 1995 decision.  The 
Board therefore finds that the veteran's testimony and 
written statements as to his stressors are cumulative, and 
are not "new" evidence within the meaning of 38 C.F.R. 
§ 3.156.  

However, a review of the submitted medical evidence shows 
that it includes a VA outpatient report, dated in March 1997, 
which shows that the veteran sought treatment for nightmares 
and intrusive thoughts about Vietnam, and that he requested a 
refill of his prescription for Ambien because he could not 
sleep more than 15 minutes without it.  The assessment was 
PTSD.  The veteran was also treated for psychiatric symptoms 
in May and November of 1996.  The May 1995 report appears to 
contain an assessment of depression.

This medical evidence was not of record at the time of the 
RO's October 1995 decision, and is "new" evidence within 
the meaning of 38 C.F.R. § 3.156.  In addition, the Board 
finds that this evidence bears directly and substantially 
upon the specific matter under consideration, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The RO's October 1995 
decision was based, in part, on a lack of a clear diagnosis 
of PTSD.  The submitted evidence includes VA outpatient 
treatment records which contain an assessment of PTSD, and 
show treatment for psychiatric symptoms.  The Board therefore 
finds that this evidence bears directly and substantially on 
this matter.  

Furthermore, the RO's October 1995 denial of the veteran's 
claim also rested, in part, on the conclusion that there was 
no verified stressor to support a PTSD diagnosis.  In this 
case, the submitted evidence includes a letter from the 
USASCRUR, dated in June 1998, accompanied by four Operational 
Reports-Lessons Learned (ORLL's) and two quarterly historical 
supplements from the veteran's battalion, as well as three 
histories from the higher headquarters of the veteran's unit.  
The USASCRUR's letter informed the veteran that he may wish 
to obtain his official military personnel file, and morning 
reports, in support of his claim.  

These ORLL's and unit histories were not of record at the 
time of the RO's October 1995 decision, and are "new" 
evidence within the meaning of 38 C.F.R. § 3.156.  The Board 
further finds that this evidence bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Specifically, a 
review of the ORLL's and unit histories shows that they tend 
to support the veteran's assertion that the batteries of his 
unit (the 319th Field Artillery) operated in support of the 
173d Airborne Brigade (173d) and that they frequently moved.  
These documents further show that infantry units of the 173d 
were constantly in firefights.

Based on the foregoing, the Board finds that the submitted 
evidence is new and material, and that it is sufficient to 
reopen the veteran's claim for PTSD.  The veteran's claim for 
PTSD is therefore reopened. 


II.  Well Grounded

Once new and material evidence has been presented, then 
immediately upon reopening the veteran's claim, the VA must 
determine whether the claim is well-grounded under 38 
U.S.C.A. § 5107(a).  Elkins v. West , No. 97-1534 (U.S. Vet. 
App. February 17, 1999).

The medical evidence includes two assessments of PTSD from VA 
physicians.  The only reported symptoms in these reports were 
intrusive thoughts and nightmares relating to Vietnam.  With 
regard to the veteran's assertion that he participated in 
combat, the submitted evidence includes a letter from the 
USASCRUR, dated in June 1998, accompanied by four ORLL's and 
two quarterly historical supplements from the veteran's 
battalion, as well as three histories from the higher 
headquarters of the veteran's unit. 

As previously stated, a review of the ORLL's and unit 
histories shows that the 319th Field Artillery frequently 
moved in support of the 173d Airborne Brigade.  These 
documents further show that infantry units of the 173d were 
constantly in firefights.  In particular, these documents 
show that the veteran's unit, listed in his service record 
(DA Form 20) as "C" Battery, 3d Battalion, 319th Field 
Artillery (C/3/319), was at Landing Zone (LZ) English during 
a mortar attack on August 12, 1969.  In this regard, the 
Board notes that in an unrelated claim, received by the RO in 
August 1994, the veteran reported that his unit had been 
mortared in August 1969.  In addition, the documents indicate 
that C/3/319 was operating at Phan Thiet, in Binh Thuan 
Province, during part of July and August of 1969, and that 
nightly mortar attacks were common in Binh Thuan Province 
during the period July through September 1969.  Finally, unit 
histories indicate that C/3/319 fired ongoing counter-mortar 
missions between July and December of 1969, and that two 
"sister" batteries of C/3/319 were each the target of a 
ground attack in November 1969.

A combat-related stressor may be conclusively shown by 
service department evidence that the veteran engaged in 
combat, or by evidence of receipt of a combat citation, 
absent evidence to the contrary.  38 C.F.R. § 3.304(f); see 
also 38 U.S.C.A. § 1154(b).  In this case, there is 
substantial evidence showing that the veteran's unit was at 
LZ English when it was mortared on August 12, 1969.  In 
addition, there is substantial circumstantial evidence of 
combat.  This evidence includes unit histories which show 
that the veteran's artillery unit, unlike many other 
artillery units, was frequently moved in support of infantry 
units.  The unit histories also show that his unit fired 
counter-mortar missions for at least six months of his 
service, and that during part of his service his unit 
operated in a province which in which nightly mortar attacks 
were common.  Accordingly, although the record may not 
clearly document the fact that the veteran engaged in combat, 
neither does the evidence clearly show otherwise.  In other 
words, the Board finds that in the particular case before it, 
there is an equipoise of the negative evidence with the 
positive evidence on the preliminary question of whether the 
veteran was engaged in combat with the enemy.  By law, this 
question must therefore be resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b).  Accordingly, the Board finds that the 
veteran participated in combat.  His statements and testimony 
regarding the claimed stressors must therefore be accepted.  
38 U.S.C.A. § 1154(b). 

A review of the medical evidence in this case shows that the 
veteran has been assessed with PTSD on two occasions, in 
April 1994 and March 1997, respectively.  
In addition, the Board has determined that the evidence shows 
that the veteran participated in combat.  The Board therefore 
finds that the veteran's PTSD claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


ORDER

The veteran's claim of entitlement to service connection for 
PTSD is reopened and found to be well-grounded.  Further, the 
veteran is found to have engaged in combat with the enemy 
during his service in Vietnam.  To this extent, the appeal is 
granted.


REMAND

A review of the medical evidence shows that the veteran's two 
assessments of PTSD were made prior to a determination that 
he had verified stressors and without a review of his claims 
file.  Further, the veteran has been given a competing 
assessment of depression.  

At present, it does not appear that the veteran has been 
afforded a PTSD examination.  The Board has determined that 
the veteran's claim is well grounded, and, based on the state 
of the medical evidence, the Board finds that a remand is 
required so that he may be afforded a VA examination in which 
the examiner reviews all records and addresses the question 
of whether the veteran currently has PTSD, and, if so, 
whether his PTSD is related to his service in Vietnam.  
38 C.F.R. § 4.2 (1998); Green v. Derwinski, 1 Vet. App. 121 
(1991).  Accordingly, the Board believes that further 
development, to include an examination of the veteran, would 
be useful. 

Accordingly, this case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for a psychiatric examination to 
determine whether the veteran has PTSD 
under the criteria as set forth in the 
fourth edition of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV), and, if the veteran has PTSD, 
whether it is related to his combat 
experiences during his service in 
Vietnam.  The RO should provide the 
examiner(s) with a summary of the 
veteran's combat stressors, and the 
examiner(s) must be instructed that only 
these events may be considered for the 
purpose of determining whether exposure 
to an inservice stressor has resulted in 
the current psychiatric symptoms.  The 
examination report(s) should include a 
complete rationale for all opinions 
expressed.  It is imperative that the 
claims file be reviewed by the 
examiner(s) in connection with the 
examination.

2.  After undertaking any additional 
development deemed appropriate, the RO 
should review the expanded record and 
adjudicate the issue of service 
connection for PTSD on a de novo basis.  
If the RO's decision is adverse to the 
veteran, then he and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review.


The purpose of this remand is to clarifying information and 
to accord the veteran due process of law.  The Board 
intimates no opinion as to the outcome warranted in this 
matter.  The veteran is free to submit additional evidence in 
support of his claim.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals


 
- 9 -


- 1 -


